Citation Nr: 0023674	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  93-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right wrist ganglion.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1992.  He also served as a member of the Air National 
Guard from August 1968 to August 1974, and from March 1983 to 
December 1990. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision by the RO.  In a 
decision rendered in December 1995, the Board denied three of 
the veteran's claims and remanded four issues to the RO for 
additional development.  The development ordered was 
partially accomplished, and the case has been returned to the 
Board for appellate review.  

Also in the December 1995 remand, the Board observed that the 
record demonstrated the veteran's intent to file two 
additional claims which were not at that time in appellate 
status.  The Board referred these two issues to the RO for 
appropriate action.  One of those issues, entitlement to 
service connection for a neck disability, was denied by the 
RO in October 1998.  Although the veteran's representative 
filed a notice of disagreement with this decision in November 
1998, and a statement of the case was issued in July 1999, 
which advised the veteran of the need to submit a substantive 
appeal, the record does not reflect that a substantive 
appealed was submitted and, accordingly  the issue is thus 
not ready for appellate review.


REMAND

The Board remanded this case in December 1995 for additional 
development.  After a review of the post-remand record, the 
Board notes that the veteran's representative has urged that 
the case be returned to the RO as all of the requested 
development was not properly completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board has also carefully 
reviewed the record and agrees that a further remand is 
required in this case.  

The Board finds that certain critical development requested 
of the RO was not completed.  In this regard, although 
additional medical records, including records of inservice 
counseling, were obtained, the Board observes that the 
December 1995 remand required that the veteran be examined by 
several medical doctors, including a psychiatrist, a 
neurologist, an orthopedic specialist and a doctor who could 
adequately conduct a gastrointestinal examination.  The 
remand also indicated that the examiners were to provide 
opinions as to etiology of the veteran's current conditions, 
and specifically to indicate whether the current conditions 
for which service connection was alleged were in fact likely 
related to service.  

In regard to the veteran's claim for service connection for a 
right wrist ganglia, the Board noted in its December 1995 
remand, that the record clearly showed that the veteran had 
right wrist ganglia prior to service, was asymptomatic when 
deployed in December 1990 (see March 1991 Line of Duty 
Determination), but later had additional problems.  An 
October 1991 record describes a lengthy course of physical 
therapy that included ultrasound, icing, and use of a brace.  
Whether the problems the veteran experienced during active 
military service represented a worsening of the pre-existing 
difficulties, or were the kind of difficulties merely 
indicative of a natural continuance of the underlying disease 
process, is a question that requires medical expertise.  
Additional development to obtain such evidence was felt to be 
required.

Similarly, in the prior remand, the Board noted that an 
opinion regarding etiology of reflux esophagitis, diagnosed 
by VA in March 1992, should be obtained.  In May 1991, the 
veteran was seen for nausea and abdominal pain.  Although the 
assessment was acute gastroenteritis, he was seen again in 
October 1991 with similar complaints.  In October, an 
assessment of gastritis and probable duodenitis was made.  
Zantac and Mylanta were prescribed as treatment for the 
veteran's problems.  The veteran contended that he continued 
to take these medicines for continuing symptoms and, as noted 
above, VA has diagnosed reflux esophagitis.  The Board felt 
that whether the currently shown reflux esophagitis had its 
beginnings during service was a question that called for 
medical judgment and consequently necessitated the December 
1995 remand.

As to the claim in regard to his shoulder disability, the 
veteran and his representative had argued that his service-
connected problem was causing symptoms in other anatomical 
locations, such as the hand.  The veteran  referred to 
38 C.F.R. § 4.55(g) (1994) as authority for providing 
separate ratings for peripheral nerve paralysis caused by a 
shoulder injury.  In this regard, the Board noted in its 
December 1995 remand that there had been some suggestion in 
the evidence that the service-connected impingement syndrome 
had indeed affected functions of the left hand.  Although the 
veteran had ganglia affecting the left wrist, a problem that 
may very well be causing significant left hand symptoms, 
there was some support for the veteran's theory.  A May 22, 
1991, record indicates that the veteran described an ensuing 
numbness and tingling in the fourth and fifth fingers of the 
hand when pressing on the left shoulder.  Additionally, when 
examined by VA in March 1992, the veteran's symptoms were 
described as including left shoulder/arm pain and tingling in 
the left hand.  A neurologic review revealed decreased touch 
and pinprick sensations in the left hand.  Both left shoulder 
impingement syndrome and carpal tunnel syndrome were 
diagnosed.  The Board noted in the December 1995 remand that 
clarification of which symptoms were attributable to the 
service-connected disability would be helpful to any analysis 
of the appropriate rating(s) to be assigned.  The examiner 
was to indicate the degree of impairment and opine whether 
there was any left hand involvement.  Reports of examinations 
conducted in April 1997 were found to lack etiology opinions.  
Attempting to cure this defect, the RO referred the case back 
to the VA medical center and asked that opinions be rendered. 
The medical center responded with an addendum dated in July 
1998 authored by a staff nurse practitioner which addressed 
all of the issues.  The Board notes that this opinion is not 
adequate, and that it in fact erroneously cites the date of 
the Board remand as the date of orthopedic, neurological and 
psychiatric examinations.  In a March 2000 statement, the 
veteran's representative argued that the examination reports 
and the addendum do not comply with the BVA remand 
instructions.  The Board agrees.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  However, in view of the RO's failure to follow the 
directives contained in the December 1995 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.  

Accordingly, this case is therefore REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
should be available for the examiner's 
review.  The psychiatrist should review 
the claims file, including records of 
counseling conducted in 1991, medical 
statements regarding his mental health in 
1992, including the March 1992 letter 
from Dr. Carmen, examine the veteran, and 
provide an opinion as to whether the 
veteran has a current psychiatric 
disability, and express an opinion as to 
whether it is at least as likely as not 
that any identified disability is related 
to the veteran's period of active 
military service or to any mental health 
problems demonstrated or noted to have 
existed in service or shortly thereafter.  
All findings, opinions and bases 
therefore should be set forth in detail.

2.  The RO should schedule the veteran 
for a gastrointestinal examination.  The 
examiner should review the claims file, 
including the Board's remands and examine 
the veteran, then provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
stomach disability that is attributable 
to the veteran's service.  All findings, 
opinions and bases therefore should be 
set forth in detail. 

3.  In regard to the issues of 
entitlement to service connection for 
residuals of a right wrist ganglion and 
entitlement to an increased rating for 
left shoulder impingement syndrome, the 
veteran should be scheduled for VA 
orthopedic and neurologic evaluations.  
The examiner(s) should review the claims 
file, including the April 1997 VA 
examinations, and provide opinions on the 
following matters: (a) Are any current 
right wrist ganglion residuals present?  
If yes, (b) whether the veteran had a 
right wrist disability prior to entry 
onto active service in December 1990, and 
if so, the nature thereof including 
whether a right wrist ganglion condition 
underwent a permanent worsening in 
service or whether inservice right wrist 
problems which required treatment 
represented the natural progress of the 
disease. (c) Whether it is at least as 
likely as not that the veteran 
experiences peripheral neuropathy 
affecting the left hand due to his 
service connected left shoulder 
impingement syndrome, and if so, the 
extent of disabling manifestations of 
this neuropathy.  (d) Evaluate the 
veteran's left shoulder impingement 
syndrome to determine the nature and 
severity of this disability that takes 
into account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Each such problem should be expressed in 
terms of the degree of additional range-
of-motion loss.  See DeLuca, supra.  All 
findings, opinions and bases therefor 
should be set forth in detail.

4.  After completion of the above 
requested action, the RO should again 
review the examination reports to insure 
compliance with the remand instructions.  
If any defects are identified, corrective 
action should be taken.  Then, the RO 
should review the claims for service 
connection for a psychiatric disorder, 
including PTSD, residuals of right wrist 
ganglion and a stomach disorder, as well 
as the claim for an evaluation in excess 
of 20 percent for left shoulder 
impingement, in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




